DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-6 are pending and have been examined in this application. 

Claim Objections
Claims 1-6 are objected to because of the following informalities:  
A) In Claim 1, line 20, “the at least a portion” should read “at least a portion”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Number 4,346,756 to Dodd in view of in view of US Patent Number 5,125,520 to Kawasaki and further in view of JP564688, hereafter referred to as [688].

A) As per Claim 1, Dodd teaches a structure (Dodd: Figure 1) comprising: 
a closed housing with an inlet port in a rear wall in fluid communication with a first volume and an outlet port (Dodd: Figure 1 & 5, inlet Item 28, outlet not shown similar to Item 28); 
a plurality of removable dividers (Dodd: Figure 1, Item 52) of even length including a first divider forming a bottom of the first volume and having a first front edge and a first rear edge, wherein a first distance is defined between the first front edge and a door forming a first channel in fluid communication with a second volume and a second divider forming a bottom of the second volume and having a second front edge, wherein a second distance is defined between the second front edge and the door, and said second divider having a second rear edge, wherein dividers in the plurality of dividers successively lower from the first and second dividers have front edges and rear edges, the front edge forming communicating openings, each successively lower divider forming a successive volume, said front edges constrained for openings proximate the door (Dodd: Figure 5, airflow gap at front between tray and door created by Item 30); 
a bumper or feelers mounted to the door and contacting the front edges of at least a portion of the dividers to urge the dividers back (Dodd: Figures 1 & 5, Item 30).
Dodd does not teach said second divider having a second rear edge spaced from the rear wall of the housing, the second rear edge forming a second channel in fluid communication with the second volume;
the rear edge of successively lower dividers forming communication openings the rear edges constrained for openings proximate the rear wall thereby controlling flow from the first volume to the second volume and to each successive volume;
stops mounted to side walls to engage the second rear edge and rear edges of at least a portion of the successively lower dividers.
However, Kawasaki teaches stops mounted to side walls to engage the second rear edge and rear edges of at least a portion of the successively lower dividers (Kawasaki: Figure 5 back of each rail 9 has stops).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Dodd by adding rear stops, as taught by Kawasaki, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Dodd with these aforementioned teachings of Kawasaki with the motivation of preventing the trays from falling out of the opposite door when pushed in.
Dodd in view of Kawasaki does not teach that said second divider having a second rear edge spaced from the rear wall of the housing, the second rear edge forming a second channel in fluid communication with the second volume;
the rear edge of successively lower dividers forming communication openings the rear edges constrained for openings proximate the rear wall thereby controlling flow from the first volume to the second volume and to each successive volume.
However, [688] teaches said second divider having a second rear edge spaced from the rear wall of the housing, the second rear edge forming a second channel in fluid communication with the second volume;
the rear edge of successively lower dividers forming communication openings the rear edges constrained for openings proximate the rear wall thereby controlling flow from the first volume to the second volume and to each successive volume ([688]: Best shown in Figure 5, gaps at front and rear edges of shelves).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Dodd in view of Kawasaki by having the dividers tiered further forward the further down they go, as taught by [688], with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Dodd in view of Kawasaki with these aforementioned teachings of [688] with the motivation of promoting airflow evenly throughout all shelves.

Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Allen R. B. Schult/Primary Examiner, Art Unit 3762